Citation Nr: 1001621	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  09-04 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for fracture of the left 
leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
July 5, 1967, to November 21, 1967, in the United States Army 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.


FINDINGS OF FACT

1.  The appellant's fracture of the left ankle preexisted 
ACDUTRA service.

2.  The left ankle fracture worsened during ACDUTRA beyond 
its natural progression.


CONCLUSION OF LAW

The appellant's left ankle fracture was aggravated during 
ACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1153 (West 2002); 
38 C.F.R. §§ 3.6, 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that he fractured his left ankle while 
skiing prior to his identified period of ACDUTRA that 
primarily consisted of basic military training.  Although he 
had a pre-existing left ankle fracture, the appellant 
maintains that he re-injured his left ankle as a result of 
his military service thereby aggravating his left ankle 
fracture.  Thus, he contends that service connection is 
warranted.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2009).

Active military service includes any period of ACDUTRA during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24)(B) (West 2002); 38 C.F.R. § 3.6(a) (2009).  ACDUTRA 
is full-time duty in the Armed Forces performed by Reserves 
for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c).

A review of the service treatment records reveals that the 
appellant underwent an enlistment examination one year prior 
to his period of ACDUTRA.  He testified that he made the Army 
Reserves aware that he had broken his left ankle while skiing 
in 1964 or 1965.  However, there were no defects noted in the 
July 1966 examination report, and the lower extremities and 
feet portion of the examination was normal.  It does not 
appear that another examination was conducted prior to the 
appellant's period of ACDUTRA.

Shortly after he began basic military training, the appellant 
was seen at the dispensary for a complaint of left ankle 
pain.  At that time, it was noted that the appellant had 
fractured his left ankle on January 11, 1967.  At his 
hearing, the appellant indicated that this date is erroneous 
and that the only left ankle fracture was from the skiing 
accident.  In any case, the entry noted a history of a 
fracture that occurred prior to basic training.  The 
appellant was to have his left ankle x-rayed to rule out 
another fracture and non-union.  An addendum noted that x-
rays showed the possibility of the pulling apart of an old 
fracture.

An August 1967 discharge note included a recent history of 
left ankle pain and a fracture of the medial malleolus of the 
left ankle in January 1967.  It was noted that the appellant 
was treated with a cast until June 1967 and that he did not 
have any difficulties with his left ankle thereafter.  At his 
hearing, the appellant confirmed the fact that he did not 
experience problems with his left ankle after the fracture 
was treated following the skiing accident and prior to his 
period of ACDUTRA.  The August 1967 note included information 
from an x-ray report that revealed an old fracture of the 
medial malleolus of the left ankle with incomplete healing.

Section 3.303(c) of the regulations provides that there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof), and when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  With the notation or discovery of 
certain residual conditions during service and with no 
evidence of the injury during service, the conclusion must be 
that the disability preexisted service.  One such listed 
residual is that of a healed fracture.  In the appellant's 
case, the old fracture was considered unhealed, but similar 
logic applies to his circumstances.  Based on the appellant's 
reported history and x-ray evidence shortly after his period 
of ACDUTRA began, the Board finds that a left ankle fracture 
must have preexisted the appellant's ACDUTRA.

The Board turns to whether the appellant's left ankle 
fracture was aggravated during his period of ACDUTRA.  As 
previously noted, the appellant was seen for complaints of 
left ankle pain in July and August 1967.  The August 1967 
discharge note included findings of slightly limited range of 
motion of the left ankle secondary to pain and minimal 
swelling around the medial malleolus.  The appellant was 
discharged to duty in satisfactory condition.  He was seen in 
the orthopedic clinic four weeks later for follow-up 
treatment.  It was noted that he was doing quite well in 
basic, but there was still some discoloration and minimal 
swelling.

An examination was conducted in September 1967 for the 
appellant's release from duty.  He reported a history of 
broken bones and a fracture of the left ankle was noted to be 
painful at the time of the examination.  In October 1967, the 
appellant was seen for a continued complaint of left ankle 
pain.  Range of motion was good but there was some swelling 
of the left ankle.  X-rays of the left ankle revealed an old, 
unhealed fracture of the medial malleolus.  Unlike previous 
x-rays, it was noted that there appeared to be a fragment 
separate from the medial malleolus and several fragments of 
bone at the tip of the malleolus indicative of an avulsive 
injury to the lateral malleolus.

In November 1967, the appellant underwent surgery to excise a 
bone chip from the medial malleolus of the left ankle and to 
have a screw fixed to correct the non-union fracture.  He was 
seen for post-operative recovery and then discharged from 
duty.  Notably, in October 1968, the appellant was examined 
during a subsequent period of Reserve duty.  The left ankle 
facture was noted and the appellant reported having pain and 
swelling.  Dorsiflexion of the left ankle was limited by 10 
degrees.  The examiner recommended a medical board to 
establish a permanent profile as a result of the left ankle 
fracture.

Based on the information and evidence contained in the 
appellant's service treatment records and his seemingly 
credible testimony, the Board finds that his left ankle 
fracture worsened during ACDUTRA beyond its natural 
progression.  The appellant likely re-injured the ankle and 
re-fractured the unhealed medial malleolus while performing 
his duties during basic military training.  He was seen on 
approximately ten occasions for left ankle pain and swelling 
in less than five months.  The fact that separate bone 
fragments were seen after x-rays were taken in October 1967, 
but not when x-rays were taken earlier, is indicative of an 
increase in disability.  Indeed, by November 1967, it was 
determined that surgery was necessary to remove a fragment 
and fix a screw to the medial malleolus.  Additionally, there 
is no indication that the increase in disability was due 
simply to the natural progression of the fracture.  Instead, 
all indicators point to the rigors of the appellant's basic 
training as the cause for the increase in disability.

Post-service medical records reflect continued problems with 
the left ankle.  In a September 2007 letter, a Dr. P.M.C. 
notes the appellant's history of left ankle surgery as a 
result of a fracture.  Dr. P.M.C. states that the appellant 
continues to have a plate and screw in place with ongoing 
pain in the left ankle since injuring the ankle during basic 
training.  Thus, the evidence establishes that the 
appellant's fracture of the left ankle is in fact a chronic 
disability.  In consideration of this evidence, the Board 
concludes that service connection is warranted for fracture 
of the left ankle on the basis of aggravation during the 
appellant's period of ACDUTRA.  See 38 U.S.C.A. §§ 1110, 
1153; 38 C.F.R. §§ 3.303, 3.306.


ORDER

Service connection for fracture of the left ankle based on 
in-service aggravation is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


